Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 1 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 2 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 3 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 4 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 5 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 6 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 7 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 8 of 9
Case 6:19-bk-12429-SY   Doc 1 Filed 03/25/19 Entered 03/25/19 16:10:32   Desc
                         Main Document    Page 9 of 9
